Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Mr. Andrew Swanson on 03 August 2022.

The application has been amended as follows: 

	Claim 1:
	The phrase “the first fluid path disposed downstream of” in Lines 23 – 24 has been replaced with the phrase --the first fluid path is disposed downstream of--.
	The phrase “the second fluid path disposed downstream of” in Lines 34 – 35 has been replaced with the phrase --the second fluid path is disposed downstream of--.

	Claim 14:
	The phrase “are connected to move together” in Lines 12 – 13 has been replaced with the phrase --are connected in order to move together--.

	Claim 18:
	The phrase “open state the first pressure control valve supported by” in Line 4 has been replaced with the phrase --open state, the first pressure control valve is supported by--.
	The phrase “the upper chamber at least partially defined by” in Line 9 has been replaced by the phrase --the upper chamber is at least partially defined by--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

	In Re Claims 1 – 3, 5 – 9 and 11 – 13, the prior art does not disclose the surge suppressor of Claim 1, but more specifically, the limitations “a first pressure control valve mounted to the air housing and disposed on a first side of the boost member; a second pressure control valve mounted to the air housing and disposed on a second side of the boost member; .. .. an open state, in which a first fluid path through the first pressure control valve is open, the first fluid path fluidly connecting the first chamber and a working fluid source, and the first fluid path disposed downstream of the working fluid source and upstream of the first chamber, and a closed state, in which the first fluid path of the first pressure control valve is closed to fluidly isolate the first chamber and the working fluid source; .. .. an open state, in which a second fluid path through the second pressure control valve is open to vent working fluid from the first chamber through the second pressure control valve, the second fluid path disposed downstream of the first chamber, and a closed state, in which the second fluid path of the second pressure control valve is closed” in combination with all the other limitations of Claim 1.
In Re Claims 14, 16 and 17, the prior art does not disclose the surge suppressor of Claim 14, but more specifically, the limitations “wherein the boost member engages the chamber wall such that an effective area of the boost member varies as the boost member shifts within the air housing relative to the chamber wall between the first end and the second end .. .. a first pressure control valve mounted to the air housing and at least partially extending into the first chamber; a second pressure control valve mounted to the air housing and at least partially extending into the second chamber; .. .. wherein the first pressure control valve is actuatable between an open state, in which a first fluid path through the first pressure control valve is opened such that the working fluid source and the first chamber are fluidly connected by the first fluid path, and a closed state, in which the first fluid path is closed to fluidly isolate the first chamber from the working fluid source; and wherein the second pressure control valve is actuatable between an open state, in which a second fluid path through the second pressure control valve is opened such that the first chamber and the second chamber are fluidly connected through the second fluid path, and a closed state, in which the second fluid path is closed to fluidly isolate the second chamber from the first chamber” in combination with all the other limitations of Claim 14.
In Re Claims 18 – 20, the prior art does not disclose the method of Claim 18, but more specifically the limitations “contacting a first pressure control valve with a first side of a boost member of a surge suppressor, thereby shifting the first pressure control valve to a first open state .. .. flowing working fluid into an upper chamber of an air housing through a first valve housing of the first pressure control valve with the first pressure control valve in the first open state .. .. wherein an effective area of the boost member changes as the boost member shifts towards the second pressure control valve, and wherein the first pressure control valve shifts to a closed state to stop flow of the working fluid into the upper chamber when the boost member disengages from the first pressure control valve; contacting the second pressure control valve with a second side of the boost member, thereby shifting the second pressure control valve to a second open state; flowing working fluid out of the upper chamber through a second valve housing of the second pressure control valve and through the lower housing with the second pressure control valve in the second open state” in combination with all the other limitations of Claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.G.K/Examiner, Art Unit 3746              
/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        15 August 2022